DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 3/10/2021 has been entered.
Claim Interpretation
Claims 1 and 4-5 cite “and/or”. A dictionary definition of “and/or” defines the term as “either or both of two standard possibilities”. It appears that the disclosure of this instant Application relies on the option of “either”. Therefore, the term is interpreted as “either” in identifying a relevant structure of a prior art.
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the quantity“ in line 1 of claim 5; and “said at least internal gasket” in lines 4-5 of claim 6. 
A double inclusion limitation appears for the following terms that has been cited previously: In claims 3-4, for "silicone oil"; in claims 6 and 8, for “a metering valve”; in claim 4, for “microcapsules and/or microspheres”; and in claim 6, line 1, for “a fluid dispenser”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" in line 3, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "advantageously" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The use of the term "advantageously" creates an ambiguity wither “snap-fastening” is an exemplary term or positively required by the claimed invention. In order to better clarify the invention, the claim could be constructed as “the quantity of said microcapsules and/or microspheres introduced into the elastomer material is less than 5% by weight, 
The term “about” in claim 5 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to confine the limitation to less than 5% as cited in the disclosure.
 	In light of the above indefiniteness the claims have been examined as could best be understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cripps (US 2003/0180228) in view of John (US 2012/0024632).
Regarding claim 1, Cripps discloses a valve gasket (3, 9,12) for a metering valve ([0044-0045]) of a fluid dispenser (fig.1-2), wherein said gasket is made of an elastomer material ([0006]) that is self-lubricating ([0057-0059]), said elastomer material containing a lubricant, such as silicone oil ([0058]).  
 	Cripps is silent in disclosing said lubricant being encapsulated in the form of microcapsules and/or microspheres that are added to the elastomer material of the gasket. However, John teaches the commonality of having a lubricant seal (60, [0014]) being encapsulated in the form of microcapsules (lubricant 34 in microcapsule 42, see fig.2) that are added to the elastomer material of the gasket ([0014]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the gasket of Cripps as such to include microcapsules as taught by John, in order to increase the useful life of the seals ([0002]).
Regarding claim 2, Cripps discloses the elastomer material comprises EPDM ([0088]).
Regarding claim 3, Cripps discloses the lubricant comprises silicone oil ([0058]).
Regarding claim 4, Cripps teaches the elastomer material containing a lubricant, such as silicone oil ([0058]). Cripps does not disclose microcapsules and/or microspheres containing silicone oil are added to the elastomer material while the gasket is being manufactured. However, John teaches elastomer seal (30) of the entire seal (60) as shown in figure 2 includes microcapsules (42) containing oil ([0013]) are added to the elastomer material seal (30) while being manufactured (42, 38, 34 30 are manufactured as one seal 60, see also [0013]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to manufacture the gasket of Cripps as such to include microcapsules as taught by John, in order to improve manufacturing process and increase the useful life of the seals ([0002]).
Regarding claim 5, Cripps is silent in disclosing the quantity of said microcapsules and/or microspheres introduced into the elastomer material is less than 5% by weight, advantageously about 3% by weight, of the elastomer material. However, John teaches a ratio of microspheres (42) to seal (30) is about (1.7%) (please note that the ratio is understood to be an approximate number based on the figure 2). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to disperse the number of microcapsules on the seal or gasket as such to include 5% by weight, advantageously about 3% by weight, of the elastomer material because Applicant has not disclosed that such a weight ratio provides an advantage, is used for a particular purpose, or solves a stated problem other than reducing the coefficient of friction in which the end result of John’s lubricant seal is the same (see [0014]). Further, one of ordinary skill in the art, would have expected John’s microcapsule lubricant seal and Applicant’s invention, to perform equally well with either 
Regarding claim 6, Cripps discloses a metering valve ([0044-0045]) of a fluid dispenser (fig.1-2), the metering valve comprising a valve body (1) that defines a metering chamber (4) in which a valve member (8) slides between a rest position and an actuated position ([0045]), said valve including a neck gasket (3) and at least one internal gasket (9, 12), said valve member sliding against said at least internal gasket (see 8 and 9), wherein one of said neck gasket or said at least one internal gasket is according to claim 1 (see claim 1).
Regarding claim 7, Cripps discloses said one of said neck gasket or said at least one internal gasket is said at least one internal gasket (9 and 12 are internal).
Regarding claim 8, Cripps discloses a fluid dispenser comprising a reservoir containing fluid to be dispensed ([0092]; reservoir of “canister”), said dispenser comprising a metering valve ([0044-0045]) according to claim 6 (see also claim 6).
Regarding claim 9, Cripps discloses the dispenser containing a HFA gas as a propellant gas ([0009]).
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Clark (US 2005/0129620).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/BOB ZADEH/Examiner, Art Unit 3754